Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered May 23, 1986, convicting him of criminal possession of stolen property in the first degree (eight counts) and scheme to defraud in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Further, the defendant’s claim that the court committed reversible error by permitting jurors to take notes during its supplemental instructions is unpreserved for appellate review. In any event, because the court issued an appropriate cautionary instruction, the note taking was permissible (see, People v Tucker, 153 AD2d 164; People v DiLuca, 85 AD2d 439).
The defendant’s other contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Rubin, Rosenblatt and Miller, JJ., concur.